Title: To Thomas Jefferson from Alexander Donald, 4 April 1793
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
London 4th. April 1793.

My last respects to you were under date of the 10th. Ultimo, to which I beg you to refer.
On the 14th. there was a meeting of D. & B.’s Creditors, when it appeared to be the general opinion that they should be allowed time to wind up their business, to collect their debts, and to pay off the Creditors as quickly as possible. An Instrument for this purpose has been drawn out, and is now in the progress of signing. Whether it will be carried into effect I cannot positively say—but I am still determined to do business for myself in future, and I therefore repeat the request made to you in my last that your Tobacco should be put into the hands of my nephew to ship for you, and not into Mr. Brown’s, who I suspect will rather attach himself to Mr. Burton.
The Orrery you ordered from Jones is gone by the Camilla, Service into James River, and I trust it will get safe to hand, The order for venetian blinds &ca. were given in agreeable to your directions, but were not shipped on account of our situation. I hope to be able to send every thing to you in the course of this summer.
It requires a considerable strength of mind to enable me to bear up under what has lately happened to me. Well Born, Genteely brought up and educated, and left a Fortune by my Father when I was only fourteen years of age of upwards of Five Thousand Pounds Stg., having always been industrious, Free from gameing and every kind of extravagance, and at a time when I thought my self independent, and in a fair way of making a Fortune, to be brought to distress and ruin by improper conduct in my Partner, and at my time of Life is what does not fall to the Lot of many People. My dependence on my Friends in America has enabled me to consider my misfortunes as an aweful lesson, from which I hope to derive great advantages in future.
Was you to desert me I would indeed dispair, but this I know you cannot do, Because it is contrary to your nature. I will always be proud to receive your commands and I remain Dear Sir Your Faithful & obt. Sert.

A Donald


